Citation Nr: 1721924	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the cervical spine and central canal stenosis, anterior cord compression (claimed as a cervical neck injury).

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as secondary to a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1985, and from June 1991 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from May and June 2010 rating decisions by the St. Petersburg RO.  The Veteran filed a notice of disagreement (NOD) in August 2010.  A statement of the case (SOC) was issued in December 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In August 2016, the Board remanded for additional development the Veteran's claims on appeal.  After accomplishing the requested development, the agency of original jurisdiction (AOJ) again determined that new and material evidence sufficient to reopen the claims for service connection for a cervical spine disability and for headaches had not been submitted and also continued to deny the claim for entitlement to a TDIU (as reflected in a December 2016 supplemental SOC (SSOC)). Subsequently, the matters were returned to the Board.

As regards the matter of representation, the Board notes that the Veteran previously was represented by private attorney Robert Chisholm.  However, in March 2016, Attorney Chisholm filed a motion to withdraw as the Veteran's representative.  The undersigned granted the motion in August 2016.  As noted in the Board's previous action, as discussed prior to presenting testimony at the March 2016 Board hearing, the Veteran was aware that his attorney had withdrawn representation and the Veteran stated that he felt comfortable representing himself.  It was also noted that as the matter was being remanded, the Veteran would be afforded an opportunity to obtain new representation if he so desired.  There is no indication that the Veteran has appointed another representative.  As such, the Board continues to recognize the Veteran as now proceeding pro se in this appeal.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of various adjudicatory decisions and notification letters that are duplicative of those contained in the Veteran's VBMS file.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a May 2008 rating decision, the RO denied service connection for headaches and for a cervical spine disability; the Veteran did not appeal that denial, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the May 2008 rating decision, when considered by itself or in connection with evidence previously assembled, does not either relate to an unestablished fact necessary to substantiate the claims for service connection for a cervical spine disability and/or headaches, or raise a reasonable possibility of substantiating either claim.

4.  The Veteran has no service-connected disabilities.



CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for headaches and for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As pertinent evidence received since the May 2008 rating decision is not new and material, the requirements for reopening the claim for service connection for a cervical spine disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  As pertinent evidence received since the May 2008 rating is not new and material, the requirements for reopening the claim for service connection for headaches are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4. The claim of entitlement to a TDIU is without legal merit..  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

At the outset, the Board notes that, as regards the claim for a TDIU, the Veteran has been advised of the bases of the denial of his claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the Veteran.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543   (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As regards the requests to reopen, the Board points out that, after a complete or substantially complete application for benefits is received, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

January, March, and May 2010 pre-adjudication letters provided pertinent notice to the Veteran in connection with the matters decided herein.  Those letters indicated what information and evidence was needed to substantiate the claims, to include the requirements for reopening a previously denied claim and for establishing entitlement to a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records and examination reports, records from the Social Security Administration (SSA), and lay statements in support of the claim.  VA examinations and/or medical opinions have also been obtained where necessary.  The Board finds these examination and opinion reports contain sufficient evidence to adjudicate the merits of the Veteran's service connection claims decided herein, especially when considered in conjunction with the other lay and medical evidence of record.

Also of record and considered in connection with the appeal is the transcript of the Board's hearing, along with various written statements provided by the Veteran.  The transcript of the hearing reflects identification of the issues on appeal, and appropriate exchanges between the Veterans Law Judge and the Veteran concerning his symptoms of and treatment for the disabilities at issue, as well as the need for new and material evidence in the form of evidence suggesting a link between the Veteran's claimed disabilities and service.  The hearing was thus legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each of the claims herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)( rejecting the argument that the Board lacks authority to consider harmless error);see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analyses

A.  Petitions to Reopen

At the time of each prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By way of a May 2008 decision, the RO denied the Veteran's claims for service connection for headaches and for arthritis of the cervical spine, central canal stenosis, and anterior cord compression, claimed as cervical neck injury  The bases for the RO's denials were that the evidence failed to establish that the Veteran's diagnosed cervical spine condition and/or headaches were attributable to service or that the Veteran's cervical spine arthritis was manifest within a year of separation from service.  The Veteran did not timely file a NOD as to that decision.  See 38 C.F.R. § 20.202.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b), (c).  The RO's May 2008 denial of service for headaches and for a cervical spine condition is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As a result of the finality of the May 2008 RO decision, the Veteran's claims for service connection for headaches and for a cervical spine condition may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. §§ 5108, 7104 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

At the time of the May 2008 RO decision, the evidence of record pertinent to the Veteran's claims for service connection for a cervical spine condition and for headaches consisted of the Veteran's STRS and military personnel records, VA medical records dated from August 2006 to November 2007 showing treatment for headaches, and the report of a January 2008 VA spine examination, which reflects a diagnosis of cervical spondylosis and mild anterior cord compression and includes the Veteran's lay report of having been hit by drunk driver while in service and experiencing neck and upper back pain since that time.

In its May 2008 decision, the RO noted the Veteran's theory of service connection for headaches and a neck condition, which was that they had resulted from an accident claimed to have occurred in service in 1985.  The RO acknowledged that the Veteran's STRs showed treatment for low back pain in 1986, but found that there were  no subsequent reports of neck pain or diagnosis of any neck condition, to include at the time of the Veteran's separation examination.  It was also noted that a VA examiner could not resolve the question of whether the Veteran's current neck condition was attributable to service without resorting to speculation.  As regards to the Veteran's claim for service connection for headaches, the RO determined that although there was evidence of a current headache disability, the evidence weighed against a finding that the Veteran's headaches were incurred in or aggravated by service, noting that the Veteran's STRs were silent for complaints of or treatment related to headaches.

The evidence associated with the claims file since the May 2008 RO decisions includes additional VA outpatient records, a VA examination report, SSA records, and additional statements by the Veteran in support of his claims, to include his March 2016 hearing testimony.

A review of the VA treatment records shows complaints of and treatment for headaches and neck pain.  It is indicated that the Veteran's headaches are associated with his neck pain, but no clinician has  related the Veteran's diagnosed neck disabilities to service.  The Veteran was also afforded a VA examination in April 2010.  At that time, the Veteran related his belief that his cervical spine condition is related to the accident sustained in service in 1985.  The examiner reviewed the record, to include the results of past imaging studies, and conducted a physical examination of the Veteran.  The examiner recorded diagnoses of cervical spondylosis with cord compression and degenerative changes at C3-C4.  Regarding the likelihood that the Veteran's cervical spine condition is attributable to service, the examiner opined that it was less likely than not caused by or a result of a neck injury sustained during service.  The examiner also opined against an association between the Veteran's headaches and his active military service.

During his 2016 Board  hearing, the Veteran testified as to the injury sustained in service.  He further stated his belief that his current cervical spine condition is due to that injury, as he has sustained no other injury to the back or neck since that time.  The Veteran also noted that he had been informed by a VA clinician that his headaches are due to his cervical spine, but did not indicate having been told that his cervical spine disability is due to the claimed service incident.

Records received from SSA show that the Veteran was found to be disabled and unable to work primarily due to cardiomyopathy.  Complaints of neck pain and headaches are noted, but the records do not contain any information related to the etiology of these conditions.

While the Board finds the foregoing medical evidence is "new" in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not "material" for purposes of reopening the claims for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the evidence did not support a finding that there exists a medical nexus between either of the claimed disabilities  and service.

As for the statements of the Veteran that his neck condition and/or headaches are medically-related to service, the Board points out those similar assertions were before the RO at the time of the May 2008 rating decision.  As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his attorney his competent to report his observations of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In addition, layperson s may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, supra).  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently opine as to the etiology of his diagnosed cervical spine and headache disabilities, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998). 

Lastly, as to the indication in the medical records that the Veteran's headaches are due to his cervical spine condition and related neck pain, while this evidence could be considered new  and relevant, , because the service connection has not been established for a cervical spine disability and because that claim is not being reopened, the evidence does not have a reasonable possibility of substantiating the claim ,as an award of secondary service connection requires, as a matter of law, an underlying service-connected disability. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a cervical spine disability and for headaches are not met, and the May 2008 RO denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. § 4.16 (a).  

Here, regardless of the Veteran's ability to obtain or maintain employment, entitlement to a TDIU cannot be established because the  Veteran has no service-connected disabilities.  Indeed, the assignment of a TDIU under 38 C.F.R. § 4.16 fundamentally requires the existence of  one or more service-connected disability(ies), which is lacking in this case.  As there is thus no legal basis upon which to consider the Veteran's claim for a TDIU, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding  that where the law is dispositive, the claim must be denied due to a lack of legal merit).













ORDER

As new and material evidence has not been received to reopen the claim for service connection for a cervical spine disability, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for headaches, the appeal as to this matter is denied.

The claim for a TDIU is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


